[1] The petition for a writ of mandate herein, directed to the superior court of Los Angeles County, to compel said court to dismiss and quash the indictment pending therein against petitioner or to grant her an immediate trial of said cause, is denied upon the ground that the remedy of the petitioner in this court, after denial of her petition for such mandate in the district court of appeal, is by way of petition to this court, within the sixty days allowed by the constitution, for an order vacating the judgment of the district court and directing a rehearing of the case in this court.